Citation Nr: 0704543	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  03-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected pseudofolliculitis barbae of the anterior neck.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1972 to May 
1974.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 RO rating 
decision that denied a compensable rating for service-
connected pseudofolliculitis barbae of the anterior neck and 
service connection for Crohn's disease.  

The Board remanded both issues to the RO in June 2005 for 
additional development of the record.  

In September 2006 the RO issued a rating decision granting 
service connection for Crohn's disease, rated as 10 percent 
disabling effective on November 30, 2001.   That issue is 
accordingly no longer before the Board.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in November 
2006.  

During the videoconference hearing, the veteran's 
representative verbally expressed the veteran's disagreement 
with the initial rating assigned to the veteran's Crohn's 
disease.  The new issue of an initial rating in excess of 10 
percent for service-connected Crohn's disease is hereby 
referred to the RO for appropriate development action.  




FINDINGS OF FACT

1.  All notification action needed to fairly adjudicate the 
issue on appeal has been accomplished.  

2.  Prior to August 30, 2002, the veteran's service-connected 
pseudofolliculitis barbae was manifested by a slight 
disfigurement without exfoliation, exudation or itching 
involving an exposed surface.  

3.  Since August 30, 2002, the veteran's service-connected 
pseudofolliculitis barbae has been manifested by hypo- or 
hyperpigmentation of the anterior neck, less than 6 square 
inches in size.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected pseudofolliculitis barbae are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20 (2002-2006); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7814 (as in effect prior to 
August 30, 2002) and Diagnostic Code 7800 (as in effect since 
August 30, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2006, during the pendancy of this appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond 
before the file was certified to the Board for appellate 
review in September 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2006 letter cited 
above satisfied the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The February 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The February 2006 letter advised the veteran of types of 
evidence admissible to show that his pseudofolliculitis 
barbae had become worse, including statements from persons 
able to describe his symptoms from their personal 
observation.  The letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed after 
notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the February 2006 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before the case was forwarded to the 
Board for appellate review in September 2006.  

Further, the RO sent the veteran a letter in October 2006 
informing him that he could still submit any additional 
evidence pertinent to his claim directly to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria 
and for the effective date that may be assigned.   This was 
accomplished in the October 2006 letter cited above.

Further, the Board's decision herein denies the claim for 
increased rating, so no effective date is being assigned.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in conjunction with his claim.  He has been 
advised of his entitlement to a hearing before the RO and/or 
before the Board, but he has not indicated a desire for such 
a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected pseudofolliculitis barbae.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As addressed in more detail hereinbelow, the rating criteria 
for diseases of the skin changed effective on August 30, 
2002, during the pendancy of this appeal.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies, unless Congress provided otherwise or permitted VA 
to do otherwise, and VA does so.  Marcoux v. Brown, 9 Vet. 
App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board notes that the RO has evaluated the veteran's 
service-connected skin disorder under both the former and 
revised applicable criteria (see September 2003 SOC and 
September 2005 SSOC).  Accordingly, there is no due process 
bar to the Board also considering the claim in light of the 
former and revised applicable rating criteria. 


Evaluation under rating criteria in effect prior to August 
30, 2002

The RO evaluated the veteran's skin disorder under 
consideration pursuant to the provisions of 38 C.F.R. 
§ 4.118, DC 7814 (tinea barbae), as in effect prior to August 
30, 2002.  

The rating criteria for the former DC 7814 are as follows:

A noncompensable rating is assigned for slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.

A rating of 10 percent is assigned for exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.

A rating of 30 percent is assigned for constant exudation or 
itching, extensive lesions, or marked disfigurement.

A rating of 50 percent is assigned for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

Alternatively, the veteran's disability can be rated under 
the provisions of DC 7800 (disfiguring scars of the head, 
face, or neck), as in effect prior to August 30, 2002, with 
rating criteria as follows:

A noncompensable rating is assigned for slight disfigurement.

A rating of 10 percent is assigned for moderate 
disfigurement.

A rating of 30 percent is assigned for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.

A rating of 50 percent is assigned for complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

For the severity of the veteran's symptoms prior to August 
30, 2002, the Board looks to VA examinations of the skin in 
February 2002 and July 2002.

During the February 2002 VA examination the examiner noted 
only that the veteran currently had rosacea on the face, 
typically treated with a combination of oral and topical 
antibiotics and other topical agents.  

During the July 2002 VA examination the examiner noted no 
disfigurement or disfiguring scars anywhere on the veteran's 
body.  

Based on this medical evidence, the Board finds that 
compensable rating is not warranted under DC 7814 because 
there is no evidence of exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  

The Board also finds that compensable rating is not warranted 
under DC 7800 because the disfigurement, if any, was 
"slight" rather than "moderate."  

Accordingly, the criteria for a compensable rating prior to 
August 30, 2002, are not met.  


Evaluation under rating criteria in effect from August 30, 
2002

As indicated, as of August 30, 2002, the rating criteria for 
disabilities of the skin were changed.  Under the new 
criteria, the veteran's disability has been rated under the 
provisions of DC 7800 (disfigurement of the head, face, or 
neck).

The rating criteria for the new DC 7800 are based upon eight 
characteristics of  disfigurement as follows: (1) scar 5 or 
more inches (13 or more cm.) in length; (2) scar at least 
one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding 6 square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 square inches; (7) 
underlying soft tissue missing in an area exceeding 6 square 
inches; (8) skin indurated or inflexible in an area exceeding 
6 square inches.

 The rating criteria for the new DC 7800 are as follows:

A rating of 10 percent is assigned for disfigurement with one 
characteristic of disfigurement.

A rating of 30 percent is assigned for disfigurement with 
visible or palpable tissue loss and either gross distortion 
of asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes including eyelids, ears, cheeks, 
or lips) or, with two or three characteristics of 
disfigurement.

A rating of 50 percent is assigned for disfigurement with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or 
with four or five characteristics of disfigurement.

A rating of 80 percent is assigned for disfigurement with 
visible or palpable tissue los and either gross distortion or 
asymmetry of three or more features or paired sets of 
features, or with six or more characteristics of 
disfigurement.
 
For evidence of the severity of the veteran's symptoms after 
August 30, 2002, the Board looks to a VA general medical 
examination in May 2003, a VA skin examination in August 2005 
with photographs, and clinical notes from the VA dermatology 
outpatient clinic in 2005-2006.

During the May 2003 VA general medical examination the 
examiner noted the skin as normal, except for a small right 
chest furuncle.  

During the VA skin examination in August 2005 the veteran 
stated that he had occasional flare-ups of tinea barbae and 
had to use warm compresses prior to shaving in the neck and 
cervical spine regions.  

The examination revealed minimal scarring of the anterior 
cervical spine region with no blistering; the examiner 
diagnosed pseudofolliculitis barbae of the anterior neck with 
minimal symptoms.  

Photographs of the veteran's anterior neck taken in August 
2005 show discoloration under the veteran's chin, extending 
nearly to each ear.  The photographs show no exfoliation or 
exudation.  The total area of discoloration appears to be 
less than 6 square inches.  

Outpatient notes from the VA dermatology clinic are silent in 
regard to complaint of, or treatment or, pseudofolliculitis 
barbae of the anterior neck.  

Based on the medical evidence above, the Board finds that a 
compensable rating is not warranted under DC 7800 (as in 
effect since August 30, 2002).  The only disfiguring 
characteristic shown on examination is discoloration (hypo- 
or hyperpigmentation), which is not compensable if less than 
6 square inches.  

Accordingly, the criteria for a compensable rating prior 
since August 30, 2002, are not met.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

A compensable rating for the service-connected 
pseudofolliculitis barbae is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


